file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm




                                                               No. 00-323

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2001 MT 172N


                                                  IN RE THE MARRIAGE OF

                                                       MAURICE J. SMITH,

                                                      Petitioner and Appellant,

                                                                     and

                                                     ELIZABETH M. SMITH,

                                                   Respondent and Respondent.

                           APPEAL FROM: District Court of the Second Judicial District,

                                              In and for the County of Silver Bow,

                                        Honorable John W. Whelan, Judge Presiding


                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                                  Robyn L. Weber, Weber Law Firm, Helena, Montana

                                                            For Respondent:

                                  Daniel R. Sweeney, Attorney at Law, Butte, Montana

                                            Submitted on Briefs: January 18, 2001
                                                 Decided: August 23, 2001

                                                                   Filed:


file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm (1 of 4)1/19/2007 10:48:38 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm


                                    __________________________________________

                                                                    Clerk



Justice W. William Leaphart delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c) Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issues by this Court.

¶2 Maurice J. Smith appeals from Second Judicial District Court's property division
following dissolution of the parties' marriage. We affirm the order of the District Court.

                                                FACTUAL BACKGROUND

¶3 Maurice and Elizabeth Smith were married on March 27, 1996. The couple's marital
estate consisted of a home owned jointly by Elizabeth and her husband from a previous
marriage, a cabin owned by Maurice, and personal property including cars, equipment,
computers and other household items. The parties separated approximately two-and-one-
half years after they were married. Maurice filed for dissolution of the marriage shortly
thereafter. The couple had no children together.

¶4 After attempts to amicably divide the couple's property failed, both parties agreed to
submit their respective exhibits and documentation to the District Court and allow it to
make an equitable distribution of their assets and liabilities. Maurice submitted an
extensive list of pre-marital personal property and various receipts and cancelled checks to
document his claim that he had contributed to the appreciation of Elizabeth's home.

¶5 After receiving Maurice's exhibits and Elizabeth's response, the District Court divided
the estate. It gave Maurice a 1996 Ford F250 truck, a 1976 Jeep, and a $4,000 trailer given
to the couple by Elizabeth's parents. It awarded Elizabeth the couple's remaining
automobile, a 1990 Mazda. Each party received the real estate he or she brought into the
marriage, although the District Court divided the appreciation in Elizabeth's home equally
between the parties. The District Court allowed Maurice to take possession of the personal

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm (2 of 4)1/19/2007 10:48:38 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm


property on his list. Finding that each party had the ability to provide for his or her self, it
made no award of maintenance. Maurice subsequently made a motion to amend the
District Court's order, seeking additional items of personal property, but then filed his
notice of appeal before the District Court had an opportunity to rule on the motion.

                                                            DISCUSSION

¶6 Maurice contends that the District Court abused its discretion by failing to apportion to
him certain items of personal property he brought into the marriage, by making the
apportionment before receiving documents it had ordered Elizabeth Smith to produce and
by making an apportionment that was inequitable.

¶7 We review a District Court's property distribution under an abuse of discretion
standard. The test for abuse of discretion in a dissolution proceeding is whether the
District Court acted arbitrarily without employment of conscientious judgment or whether
the District Court exceeded the bounds of reason resulting in substantial injustice. In re
Marriage of Davis, 1999 MT 218, ¶ 20, 295 Mont. 546, ¶ 20, 986 P.2d 408, ¶ 20.

¶8 The District Court has broad discretion to determine an equitable division of property
upon dissolution of a marriage. The court may apportion assets belonging to either or both
parties, however and whenever acquired, and whether the title is held in the name of the
husband or the wife. Section 40-4-202(1), MCA (1997). When making this division, the
court must consider the duration of the marriage, the needs of the parties and the
opportunity for each for the acquisition of future income. Section 40-4-202, MCA (1997).
When dividing property acquired prior to the marriage, the court must consider the
nonmonetary contributions of the other spouse to the marriage. Section 40-4-202(1), MCA
(1997).

¶9 Maurice contends that certain items of his premarital personal property-mainly
household items-were inappropriately awarded to Elizabeth in the property division. As
noted above, however, the District Court has authority to divide premarital property as
part of the property settlement. There is no abuse of discretion especially where, as here,
the District Court found Elizabeth had, essentially, provided Maurice with free room and
board for the duration of the marriage.

¶10 Maurice claims that the District Court ordered Elizabeth to produce documents
refuting his claim that he made substantial contributions toward the value of her home.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm (3 of 4)1/19/2007 10:48:38 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm


She responded with an itemized list addressing each of Maurice's claimed expenditures.
Maurice argues that District Court's acceptance of this material in response to its order was
an abuse of discretion. We disagree. The District Court merely asked Elizabeth to submit
her responses to Maurice's claims. She did so. We see no abuse of discretion.

¶11 Finally, Maurice claims that the District Court's property division was grossly
inequitable. This claim is also not supported by the record. Each party received their pre-
marital real estate and the personal property associated with it. Maurice was able to take
possession of other personal property prior to the settlement decree. In addition, he
received two automobiles, a valuable trailer given to the couple by Elizabeth's parents and
half the appreciation in Elizabeth's home-despite evidence that his claimed improvement
expenses added little or no value to this property.

                                                           CONCLUSION

¶12 Maurice has not shown that the District Court either failed to employ conscientious
judgment or exceeded the bounds of reason resulting in substantial injustice. On the
contrary, the record reflects the District Court's reasoned and fair evaluation of each
party's contribution to the marriage, its duration and the needs of both parties. We affirm.

                                               /S/ W. WILLIAM LEAPHART

                                                               We concur:

                                                     /S/ KARLA M. GRAY

                                                    /S/ JAMES C. NELSON

                                                    /S/ PATRICIA COTTER

                                                /S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-323%20Opinion.htm (4 of 4)1/19/2007 10:48:38 AM